        Case 19-29854                        Doc 12             Filed 10/24/19 Entered 10/24/19 23:31:45                       Desc Imaged10/21/19 10:45AM
 Fill in this information to identify your case:
                                                                Certificate of Notice Page 1 of 7
 Debtor 1               Irene A. Osorio Simonenko
                              First Name            Middle Name           Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                                                                                                          have been changed.

 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           alsCourt. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                    Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                    Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                    Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$225.00 per Month for 7 months
$626.00 per Month for 29 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

APPENDIX D                                                                    Chapter 13 Plan                                                   Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
        Case 19-29854                        Doc 12             Filed 10/24/19 Entered 10/24/19 23:31:45                      Desc Imaged10/21/19 10:45AM
                                                                Certificate of Notice Page 2 of 7
 Debtor                Irene A. Osorio Simonenko                                                         Case number


                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $19,729.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               656 Fenwick Ln
                               South Elgin, IL
 Loancare                      60177 Kane                                                 Prepetition:
 Servicing Ctr                 County                                      $1,965.00                $0.00        0.00%              $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only

Official Form 113                                                                      Chapter 13 Plan                                         Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
        Case 19-29854                        Doc 12             Filed 10/24/19 Entered 10/24/19 23:31:45                     Desc Imaged10/21/19 10:45AM
                                                                Certificate of Notice Page 3 of 7
 Debtor                Irene A. Osorio Simonenko                                                    Case number

                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                       Amount of claim          Interest rate      Monthly plan    Estimated total
                                                                                                                  payment         payments by trustee
                                     2015 Nissan Rogue
 Ally Financial                      40,000 miles                     $13,535.00                      0.00%             $255.00                            $0.00
                                                                                                                  Disbursed by:
                                                                                                                     Trustee
                                                                                                                     Debtor(s)
 Cobalt Credit                       2013 Nissan Frontier
 Union                               60,000 miles                     $5,132.00                       0.00%             $401.00                            $0.00
                                                                                                                  Disbursed by:
                                                                                                                     Trustee
                                                                                                                     Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00% of plan payments; and
             during the plan term, they are estimated to total $2,085.18.

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
               The sum of $       .
                 23.00 % of the total amount of these claims, an estimated payment of $ 27,073.00 .



Official Form 113                                                                 Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
        Case 19-29854                        Doc 12             Filed 10/24/19 Entered 10/24/19 23:31:45                   Desc Imaged10/21/19 10:45AM
                                                                Certificate of Notice Page 4 of 7
 Debtor                Irene A. Osorio Simonenko                                                   Case number

                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $ 0.00        .
                Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Irene A. Osorio Simonenko                                        X
       Irene A. Osorio Simonenko                                             Signature of Debtor 2
       Signature of Debtor 1

       Executed on            October 15, 2019                                       Executed on

 X     /s/ David M. Siegel                                                    Date     October 15, 2019
       David M. Siegel
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                            Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
        Case 19-29854                        Doc 12             Filed 10/24/19 Entered 10/24/19 23:31:45                Desc Imaged10/21/19 10:45AM
                                                                Certificate of Notice Page 5 of 7
 Debtor                Irene A. Osorio Simonenko                                               Case number

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                                   $0.00

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                           $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $6,085.18

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $28,667.82

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                  +                                       $0.00


 Total of lines a through j                                                                                                                  $34,753.00




Official Form 113                                                            Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
          Case 19-29854            Doc 12       Filed 10/24/19 Entered 10/24/19 23:31:45                         Desc Imaged
                                                Certificate of Notice Page 6 of 7
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 19-29854-JSB
Irene A. Osorio Simonenko                                                                                  Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: abowles                      Page 1 of 2                          Date Rcvd: Oct 22, 2019
                                      Form ID: pdf001                    Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 24, 2019.
db             +Irene A. Osorio Simonenko,     656 Fenwick Lane,    South Elgin, IL 60177-1089
28309916       +Chase Card,    Attn: Correspondence Dept.,     PO Box 15298,    Wilmington, DE 19850-5298
28309917       +Citi,    Attn: Bankruptcy Department,     PO Box 6241,    Sioux Falls, SD 57117-6241
28309918       +Citibank NA,    PO Box 769006,    San Antonio, TX 78245-9006
28309920        Commonwealth Edison-Care Center,     Bankruptcy Department,     PO Box 6113,
                 Carol Stream, IL 60197-6113
28309921      ++DIRECTV LLC,    ATTN BANKRUPTCIES,     PO BOX 6550,    GREENWOOD VILLAGE CO 80155-6550
               (address filed with court: Directv, LLC,       Bankruptcy Department,    PO Box 6550,
                 Greenwood Village, CO 80155-6550)
28309922       +Elastic (Republic Bank & Trust & Co,      PO Box 950276,    Louisville, KY 40295-0276
28309923       +JPMCB Card Services,     PO Box 15369,    Wilmington, DE 19850-5369
28309926       +Loancare Servicing Ctr,     3637 Sentara Way,    Virginia Beach, VA 23452-4262
28309931        SYNCB/PAYPAL Loanbuilder,     PO Box 965005,    Orlando, FL 32896-5005
28309932       +THD/CBNA,    One Court Square,    Long Island City, NY 11120-0001
28309935      ++US BANK,    PO BOX 5229,    CINCINNATI OH 45201-5229
               (address filed with court: US Bank,       1200 Energy Park Drive,    Saint Paul, MN 55108)
28309936       +Us Dept Of Ed/glelsi,     2401 International Lane,     Madison, WI 53704-3121
28309938       +Wells Fargo,    800 Walnut St.,    Des Moines, IA 50309-3891
28309939       +Wells Fargo (Credit Cards),     Bankruptcy Department,     4137 121st Street,
                 Urbandale, IA 50323-2310
28309940       +Wells Fargo Card Services,     PO Box 14517,    Des Moines, IA 50306-3517
28309941       +Wellsfargo,    Credit Bureau Dispute Resolution,     PO Box 14517,    Des Moines, IA 50306-3517

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
28309914       +E-mail/Text: ally@ebn.phinsolutions.com Oct 23 2019 02:36:47        Ally Financial,
                 200 Renaissance Ctr # B0,    Detroit, MI 48243-1300
28309915       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Oct 23 2019 02:46:07        CAP1/Menards,
                 PO Box 30253,   Salt Lake City, UT 84130-0253
28309919        E-mail/Text: courtfilings@cobaltcu.com Oct 23 2019 02:36:42       Cobalt Credit Union,
                 7148 Towne Center Parkway,    Papillion, NE 68046
28309924       +E-mail/Text: kabbagebankruptcy@brantonlawfirm.com Oct 23 2019 02:40:07        Kabbage,
                 925B Peachtree Street NE,    Suite 1688,    Atlanta, GA 30309-3918
28309925       +E-mail/Text: bk@lendingclub.com Oct 23 2019 02:39:08       Lending Club Corp,
                 71 Stevenson St Ste 300,    San Francisco, CA 94105-2985
28309928       +E-mail/Text: opportunitynotices@gmail.com Oct 23 2019 02:39:10        Oppity Fin,
                 130 E Randolph St Ste 34,    Chicago, IL 60601-6207
28309929        E-mail/PDF: gecsedi@recoverycorp.com Oct 23 2019 02:47:07       SYNCB/AMAZON PLCC,
                 PO Box 965015,    Orlando, FL 32896-5015
28309930        E-mail/PDF: gecsedi@recoverycorp.com Oct 23 2019 02:46:03       SYNCB/Care Credit,
                 Bankruptcy Department,    PO Box 965061,    Orlando, FL 32896-5061
28309937       +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Oct 23 2019 02:36:22
                 Verizon Wireless,    Bankruptcy Department,    500 Technology Drive, Ste 550,
                 Weldon Spring, MO 63304-2225
                                                                                               TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28309927          Nadezhdz Simonenko
28309933*       ++US BANK,   PO BOX 5229,   CINCINNATI OH 45201-5229
                 (address filed with court: US Bank,    425 Walnut St.,   Cincinnati, OH 45202)
28309934*       ++US BANK,   PO BOX 5229,   CINCINNATI OH 45201-5229
                 (address filed with court: US Bank,    Attn: Bankruptcy Dept,   PO Box 5229,
                   Cincinnati, OH 45201-5229)
                                                                                              TOTALS: 1, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 24, 2019                                            Signature: /s/Joseph Speetjens
        Case 19-29854      Doc 12    Filed 10/24/19 Entered 10/24/19 23:31:45            Desc Imaged
                                     Certificate of Notice Page 7 of 7


District/off: 0752-1         User: abowles                Page 2 of 2                  Date Rcvd: Oct 22, 2019
                             Form ID: pdf001              Total Noticed: 26

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 21, 2019 at the address(es) listed below:
              David M Siegel   on behalf of Debtor 1 Irene A. Osorio Simonenko davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
